Eish, C. J.
“In all cases where the custody of any minor child or children is involved between the parents there shall be no prima facie right to the custody of such child or children in the father, but the court hearing such issue of custody may exercise its sound discretion, taking *617into consideration all the circumstances of the pase, as to whose custody such child or children shall be awarded, the duty of the court being in all such cases in exercising such discretion to look to and determine solely what is for the best interest of the child or children, and what will best promote their welfare and happiness, and make award accordingly.” Park’s Code, § 3022 (a); Milner v. Gatlin, 143 Ga. 816 (4), 820 (85 S. E. 1045, L. R. A. 1916B, 977).
No. 17.
February 13, 1918.
Temporary alimony, etc. Before Judge Sheppard. Evans superior court. November 17, 1916.
W. G. Warnell, for plaintiff in error.
2. Under the pleadings and the evidence in this action, it does not appear that the trial judge erred in granting counsel fees to the libellant, and in awarding to her the custody of one of the children, together with a stated amount for the support of such child until the further order of court.

Judgment affirmed.


All the Justices concur.